[__,,

.(>L»Jl\)

\OOO\]O\U!

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MCGREGOR W. SCOTT
United States Attorney
KATHERINE SCHUH
Assistant United States Attorney
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497-4000
Facsimile: (559) 497-4099

 

m<
EASTERN 'D"iss1 D'QTR'“' T 00un

HlCT Ql CALIFOP.|\HA
m-‘BEMnmEn

BV

  
 

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

Attorneys for Plaintiff
United States of America
UNITED S_TATES OF AMERICA,
Plaintiff,
v.

MANUEL MONTENEGRO, ET AL.,

 

Defendants.

 

 

 

CASE NO: l:19-MJ-00014-EPG
ORDER TO UNSEAL CRIMINAL COMPLAINT

Upon application of the United States of America and good cause having been shown,

IT IS HEREBY ORDERED that the criminal complaint, affidavit, and other case documents in

the above-captioned matters be, and are, unsealed

Dated: …l/_[{la“;<§¥ 7/9 2:0 Ij

_` [FROPOSED] ORDER To UNSEAL CRIMINAL
CoMPLAINT

fn 1…

The Honorable Sheila K. O`Berto’
UNITED STATES MAGISTRATE JUDGE

 

